It is with pleasure that, on
behalf of the Ghana delegation, I convey to Mr. Insanally of
Guyana our congratulations on his election, by acclamation,
as President of the General Assembly at its forty-eighth
session. He assumes this high office at a momentous time
in the history of mankind, as we endeavour to establish a
new world order based on freedom and justice. The skills
and experience that he brings to his office assure us of
success during his tenure. The cordial relations that happily
exist between the President’s country and mine increase our
satisfaction, hopes and expectations. We pledge to him and
to the Bureau our full cooperation and support.
Let me place on record also our appreciation of the
effective leadership that the President’s predecessor,
Mr. Stoyan Ganev of Bulgaria, gave to our Organization
during his stewardship. His ability to navigate the General
Assembly through the turbulence of a contradictory context
in international relations was admirable.
Once again, the Secretary-General has shown, through
a display of his remarkable skills as a thinker, an
administrator and an accomplished diplomat, that he is on
top of his job. The credit is no doubt shared by the staff,
whose dedication and commitment have been maintained.
The universality of the General Assembly, which makes
it the most representative organ of the Organization, has
again been reaffirmed with the admission of five new
Member States since August 1992. We take this opportunity
to welcome them and to extend to them the cooperation of
the Ghana delegation.
The search for enduring peace is still the greatest
challenge of the Organization, in spite of the end of the cold
war. The collapse of the Union of Soviet Socialist
Republics and the accession to independence of its
constituent parts, the freedom and independence of the
Forty-eighth session - 30 September l993 21
countries of Eastern Europe, German reunification, and the
cold-war relics of trouble spots have brought to the fore
"Simmering disputes, violent conflicts, aggression and
foreign occupation, interference in the internal affairs of
States, policies of hegemony and domination, ethnic
strife, religious intolerance, new forms of racism and
narrowly conceived nationalism", (A/47/675, annex,
para. 3)
as the Jakarta Message of 1992 of the Non-Aligned
Movement so aptly stated.
At the same time, our world is faced with an economic
and a social situation similar to that which preceded the two
world wars. All these developments, aggravated by global
recession, threaten to undermine the purposes of the United
Nations.
We must continue to pursue the goal of total
disarmament. We should like the proposed United Nations
Register of Conventional Arms to include nations’
production of arms and all other weapons of mass
destruction.
The goal of complete and total disarmament would
obviously be easier to pursue in an environment of peace
based on mutual confidence. It is in this context that we
welcome the efforts of the United Nations to shoulder the
increasing burden of peace-keeping and peacemaking. In
Cambodia, Mozambique, Angola, South Africa, the former
Yugoslavia, Somalia, the Middle East, Cyprus, and
elsewhere, the efforts of the United Nations have served as
a positive check on the threat to international peace and
security. There are, however, lessons to be drawn for
current and future operations. The holding of elections in
Angola and in Cambodia without the fulfilment of certain
conditions, such as the disarming and cantonment of troops,
was tactically unhelpful, in spite of the circumstances that
led to the elections - a mistake which, thankfully, the United
Nations does not intend to repeat in Mozambique. We
should also remind ourselves that peacemaking may be a
slow and painful process. The need to retain the confidence
of all parties and their support for, and participation in, the
process is fundamental and crucial to the success of such
operations.
We are disappointed at the instability that continues to
engulf the former Yugoslavia. Whilst we still regret the
initial reaction of the international community - in particular,
the regional institutions - to developments there, we wish to
reiterate that unrestrained nationalism that seeks justification
in the much-cherished principle of self- determination is
unacceptable. Furthermore, the expression of such
nationalism in "ethnic cleansing" is as barbaric and revolting
as it is reprehensible and totally at variance with civilized
behaviour. The readiness of the United Nations to act
decisively in Somalia contrasts sharply with the timidity and
hesitation that have marked our presence in the former
Yugoslavia and threaten to erode the credibility of the
Organization. It is for these reasons that we welcome
Security Council resolution 859 (1993), in which the
Council, acting under Chapter VII of the Charter, calls for
the immediate cease-fire and cessation of hostilities
throughout the Republic of Bosnia and Herzegovina that are
essential if a just and equitable political solution to the
conflict is to be achieved through peaceful negotiations. We
expect the Security Council to monitor the implementation
of the resolution.
My Government warmly welcomes the historic
agreements on limited autonomy for Palestine and on mutual
recognition between Israel and the Palestine Liberation
Organization. These accords are a tribute to the courage,
foresight, determination and outstanding statesmanship of
Chairman Yasser Arafat and of Prime 
Minister Yitzhak Rabin. They usher in the beginning of the
end of decades of war, mistrust, violence, destruction and
wanton killing and suffering that the Arab-Israeli conflict has
brought to the people of the Middle East. They lay a solid
foundation for a just, comprehensive and lasting peace in the
Middle East. We therefore urge the entire international
community to support them.
From the new dawn of relations in the Middle East
emerges a powerful, compelling and inspiring truth - that
there is no conflict that is not capable of solution. That is
why we consider that the "no war, no peace" situation in
Cyprus should not be permitted to lure this Organization into
complacency. The search for a settlement should be
accelerated. To this end, the recent decision to maintain the
United Nations presence in Cyprus should encourage all the
parties involved.
The situation in Sudan, equally, cries out for a peaceful
solution and for greater United Nations involvement as a
contribution to the search for an enduring settlement to an
essentially political problem that has brought such suffering
to the people and has created an unbearable refugee problem
for neighbouring States.
Our Organization has recorded laudable success in its
implementation of General Assembly resolution 1514 (XV)
on the Declaration on the Granting of Independence to
22 General Assembly - Forty-eighth session
Colonial Countries and Peoples. The independence of
Namibia is the latest of the success stories of decolonization.
However, the Territories and peoples that remain under
colonial rule demand our active and sustained attention and
render premature any conclusion that the decolonization
process has been completed.
We welcome the progress that has been made in the
negotiations in South Africa. However, the international
community needs to remind itself that apartheid is far from
being completely eradicated. The process of democratization
in that country must be completed so that all its citizens may
be enabled to exercise their voting rights. The world
community has a responsibility to maintain its vigilance
regarding South Africa until the election on 27 April 1994,
which will put in place an acceptable constitutional
programme for a transitional Government based, for the first
time in the history of that country, on universal adult
suffrage.
Of equal concern is the impasse over Western Sahara.
The United Nations peace plan must be allowed to work,
and the timetable set for the holding of elections must be
respected by all. In the light of the call for a more prudent
use of the resources available to the United Nations, it is
imperative that the task of the United Nations Mission for
the Referendum in Western Sahara (MINURSO) be
completed rapidly, to the full satisfaction of all concerned,
particularly the Sahraoui people.
The new impetus for peacemaking and peace-keeping
represents a major advance in our collective engagement in
the task of seeking and creating a peaceful and safe world.
In this Assembly it has been suggested that the United
Nations should limit its commitments, that it should not take
on every conflict. But which conflicts must it address, and
which ones should it decline to get involved in? That is the
crucial question. The unity of the purposes of the Charter
and the universality of our Organization compel us to
recognize that a threat to peace anywhere is a threat to peace
everywhere.
But even if the suggestions have merit, either on the
grounds of lack of funds, constraints in logistics or the
United Nations inability to heal all the world’s wounds, my
delegation wants to stress the need for the United Nations to
see all the peace-keeping assignments it is engaged in
through to their logical conclusion. The United Nations
cannot, at this juncture, turn its back on South Africa,
Liberia, Rwanda, Angola, Mozambique, Haiti, Somalia or
the former Yugoslavia. It would be a sad day indeed if all
these laudable initiatives were abandoned on the grounds of
well-reasoned arguments pleading lack of funds or of the
will to help these nations enjoy the peace that has eluded
them for years.
In recognition of the fact that the United Nations cannot
undertake too many initiatives, it should devise mechanisms
for shoring up regional efforts at conflict resolution, such as
in Liberia. We also wish to stress that the internal parties to
the various conflicts which the United Nations is striving so
hard to resolve have a moral responsibility to play their part
in accelerating the process towards peace. Human decency
and the sanctity of human life impose this duty on them. In
this respect, we must encourage the Inkatha Freedom Party
and other right-wing groups to join the process of
negotiations in South Africa, and we should condemn in no
uncertain terms the treachery of UNITA and the attitude of
some of the Somali warlords.
Whatever mistakes the United Nations Operation in
Somalia (UNOSOM) may have made, it is grotesque for any
Somali leader to seek to be a hero by engaging the United
Nations in combat. Such a show of ingratitude may have
long-term damaging consequences in terms of the
willingness of Member States to undertake humanitarian
missions. And what would be the consequences for the
Somali people should the United Nations decide to abort
UNOSOM? Any leader who has the interest of his people at
heart needs to reflect on that.
It is noteworthy that many of the conflicts plaguing us
are in the developing countries. We hope the call for
limiting the peace-keeping role of the United Nations is not
an attempt to shirk the burden of engaging in solving the
political problems in these countries in the same way as the
fundamental economic concerns of these countries have been
marginalized.
As we concern ourselves with the resolution of these
sometimes malignant conflicts, let us not forget to address
the fundamental factors that generate many of them. We
know that a great proportion of these problems can be traced
to economic deprivation and underdevelopment. My
delegation has stressed time and again in this Assembly and
elsewhere that underdevelopment and conflicts have a link.
It is often the poorest countries or countries where economic
decline has been steep that relapse into savage violence. We
have also said that the source of the condition of
underdevelopment can be largely traced to a global economic
system that has been inimical to the interests of developing
and poor countries.
Forty-eighth session - 30 September l993 23
It is time the United Nations, in its effort to construct
peace and keep the peace, addressed some of the
fundamental economic issues that hamper all efforts to
eradicate global poverty. In this connection, the perennial
problems that plague the economies of the South must now
be fully tackled as part of the energetic search for world
peace. We have said in almost all United Nations forums,
including the Assembly, that the debt burden cripples our
economies. We have spoken regularly about the
unacceptable levels of resource flow from the poor nations
to the rich. We have drawn regular attention to the unequal
terms of trade, protectionist barriers and a disastrous global
pricing system that does not pay us adequately for the fruits
of our labour, whether we produce coffee, cocoa or copper.
It is time the United Nations placed development and
the crucial need for restructuring the world economy on its
priority list side-by-side with, if not above, its peace-keeping
and peacemaking agenda. The United Nations must defend
each nation’s right to earn its way by being an equal
participant in the global market place. Many of us have
undertaken structural adjustments. Yet the returns of the
great sacrifices we have made remain low. So many of us
cannot provide adequate social services in the form of
schools, clinics or clean water for our people. In many
instances, bowing to the conditions set for the loans we
contract to expand our export base, we have to lay off
workers and thus consign thousands or even millions of
families to indigence as the small pay check that puts a meal
on the table, buys medicine when the child is sick, or
provides the uniform for the new school-goer in the family,
is no longer forthcoming.
The United Nations has been advised, correctly in our
view, to run efficient peace-keeping operations, to refurbish
itself administratively and to upgrade its skills in all the
spheres of its endeavours. We wish to add that the United
Nations must now also place upon its active agenda the
question of development and tackle it with the seriousness
it deserves. We have striven in this Organization to link the
environment, human rights, democracy and humanitarian
relief with development. It is time we realized that
peace-keeping and peacemaking can be carried out
efficiently, and the problems that generate conflicts can be
resolved, only if we promote the issue of development with
vigour. And this can be done if the United Nations insists
on a more just, equitable and transparent world economic
system that will confer the means for development on all
nations. The task of eradicating global poverty must receive
the same attention, concentration and energetic action as are
given to peace-keeping and peacemaking.
The democratization process, which is part of the effort
to promote and uphold human rights, should not be limited
to the national level. The full implementation of the
principles of democracy within the family of nations should
also be one of our central concerns. It is in this context that
we seek the revitalization of the General Assembly, where
the sovereign equality of Member States finds full
expression. We look forward to the General Assembly’s
playing its full role in the maintenance of international peace
and security as required by the Charter. We also welcome
the initiative of the Security Council to make its work,
including its decision-making process, more transparent.
Such transparency will obviously enhance the legitimacy of
its decisions and, equally importantly, reflect the fact that it
is the Members of the Organization which, under Article 24,
confer on the Security Council primary responsibility for the
maintenance of international peace and security, and that in
discharging its functions the Security Council acts on their
behalf.
My delegation sees no need to go over the case, which
has already been well established, for the reform of the
Security Council. Suffice it to say that, whatever the final
form of a restructured Security Council, it is clear that its
reform should be based on the principle of the sovereign
equality of Member States and the clear
24 General Assembly - Forty-eighth session
recognition that the Security Council acts on behalf of the
Members of the Organization and should reflect the
universality of our Organization. The Ghana delegation is
ready to participate in the search for a more legitimate and
effective Security Council.
We welcome the commitment made by
President Clinton to ensure the payment of contributions due
from the United States in respect of peace-keeping
operations. It is to be hoped that in the years to come the
United States, which pays a substantial portion of the United
Nations budget, regular and peace-keeping, will continue to
abide by this commitment and also address the question of
outstanding contributions to the regular budget.
It is the hope of Ghana that this session will mark the
beginning of the renaissance of the United Nations, ready to
collectively commit itself to the pursuit of the objectives of
our Organization as reflected in the principles and purposes
of the Charter.
